Title: To Thomas Jefferson from Joseph Fenwick, 25 February 1804
From: Fenwick, Joseph
To: Jefferson, Thomas


               
                  Sir 
                  Bordeaux 25 February 1804.
               
               From what Mr. Skipwith has mentioned to me on his intention of going to Louisiana, the american Consulate at Paris may soon become vacant.—The late events that have taken place here in trade, may also occasion a vacancy at Bordeaux; if so, I beg leave to offer you my services for either of these places.
               I could enter into the office with the lesson of experience, & the best connexions in this Country: the times & position of things, require a person to exercise its functions with consideration & independence: I have no personal interest in navigation and the resolution never again to meddle with it; and if I do not deceive myself I cou’d acquit the duties of the office, with credit to my Country, & advantage to its commerce.
               with the greatest consideration & respect I have the honor to be Sir your most devoted Servant
               
                  Joseph Fenwick 
               
            